TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00065-CV



                                 Juan Enriquez, Appellant

                                              v.

 Cristina Melton Crain, Individually and in her Official Capacity as former Chair of the
   Texas Board of Criminal Justice; Brad Livingston, Individually and in his Official
      Capacity as Executive Director of the Texas Department of Criminal Justice;
Nathaniel Quarterman, Individually and in his Official Capacity as former Director of the
Texas Department of Criminal Justice; and John Rupert, Individually and in his Official
Capacity as former Warden of the Texas Department of Criminal Justice’s Michael Unit,
                                       Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-09-002079, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                         ORDER

PER CURIAM

              The mandate in this cause issued by this Court on August 14, 2014, is hereby

withdrawn.

              It is ordered on September 3, 2014.



Before Chief Justice Jones, Justices Goodwin and Field